                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

    CAMILIA TERRY,


                          Plaintiff,
                                                              Case No. 3:21-cv-33
          v.
                                                              District Judge Thomas M. Rose
                                                              Magistrate Judge Michael R. Merz
    JANET YELLEN, Sec’y, U.S.
    Dep’t of Treasury, et al.,

                          Defendants.


                                         DECISION AND ORDER

         Plaintiff Camilia Terry, an inmate at Dayton Correctional Institution (“DCI”), who is

proceeding pro se, filed the instant action in the Eastern Division of this Court on January 19,

2021. (Complaint, ECF No. 1-1). It was transferred to the Western Division because it is properly

venued here (Order, ECF No. 2). Upon transfer, the undersigned ordered Terry to file an Amended

Complaint (ECF No. 7), which she did on April 6, 2021 (Am. Complt., ECF No. 8).

         Having performed the initial screening of the Complaint pursuant to 28 U.S.C. § 1915A,

the undersigned ORDERS that the Complaint against Defendants Janet Yellen, Secretary of the

United States Department of Treasury; Annette Chambers-Smith, Director of the Ohio Department

of Rehabilitation and Corrections; and Charles P. Rettig1, Commissioner of Internal Revenue, all

in their respective official capacities, be ALLOWED TO PROCEED.




1
 Terry erroneously lists a Samuel Jones as the Commissioner of Internal Revenue. As this is an official capacity
suit, Rettig is automatically substituted.
I.     BACKGROUND

       Although the Amended Complaint is not a model of clarity, Plaintiff as a pro se litigant is

entitled to a liberal consgtruction of her pleading. Haines v. Kerner, 404 U.S. 519 (1972); Urbina

v. Thoms, 270 F.3d 292, 295 (6th Cir. 2001). As the Magistrate Judge reads it, Terry alleges she

was incarcerated at DCI during the time when the Economic Impact Payments (“EIPs”) were

disbursed under the Coronavirus Aid Relief, and Economic Security Act (“CARES Act”), Pub. L.

116-136; the Consolidated Appropriations Act, 2021 (“CAA”), Pub. L. 116-260; and the American

Rescue Plan of 2021 (“ARPA”), Pub. L. 117-2 (Am. Compl., ECF No. 8, PageID 95, ¶ 1).

However, Terry never received the funds. She alleges that Yellen and Rettig refused to disburse

the funds as a result of her incarcerated status, despite a federal court order enjoining them from

doing so, or that Chambers-Smith or ODRC employees received the funds, but unlawfully refused

to disburse the funds to her. Id. at PageID 95-96, ¶¶ 1-3. Terry claims that these refusals violated

her right to due process under the Fifth and Fourteenth Amendments. Id.

       Although not listed in her Amended Complaint, the case to which Terry refers is Scholl v.

Mnuchin, 494 F. Supp. 3d 661 (N.D. Cal. 2020) (“Scholl II”), appeal dismissed at No. 20-17077

(9th Cir. Dec. 11, 2020). In Scholl, a nationwide class of incarcerated individuals sued over the

Department of Treasury and Internal Revenue Service’s (“IRS”) withholding of CARES Act

payments to inmates, despite the IRS’s “issu[ing] a news release that the agency would calculate

and automatically issue an EIP to eligible individuals.” Scholl v. Mnuchin, 489 F. Supp. 3d 1008,

1021-22 (N.D. Cal. 2020), appeal dismissed at No. 20-16915, 2020 WL 9073361 (9th Cir. Nov.

20, 2020) (“Scholl I”). On September 24, 2020, Judge Patricia J. Hamilton concluded that the

Defendants had violated the Administrative Procedures Act and issued a preliminary injunction

requiring Defendants to “reconsider advance refund payments to those who are entitled to such



                                                 2
payment based on information available in the IRS's records (i.e., 2018 or 2019 tax returns), but

from whom benefits have thus far been withheld, intercepted, or returned on the sole basis of their

incarcerated status.” Id. at 1047.

       On October 14, 2020, Judge Hamilton held that Defendants’ decision to prevent EIPs from

being disbursed to incarcerated individuals was arbitrary and capricious, in violation of the

Administrative Procedures Act, Scholl II, 494 F. Supp. 3d at 690, and permanently enjoined

Defendants “from withholding benefits pursuant to 26 U.S.C. § 6428 from plaintiffs or any class

member on the sole basis of their incarcerated status.” Id. at 693. On November 10, 2020,

Defendants informed that Court that they had begun to take away “markers” from the files of

otherwise eligible incarcerated individuals, and that the removal of those markers should enable

those individuals “will now automatically be included in payment files provided to the Bureau of

Fiscal Service (BFS), if they meet the eligibility criteria.” (Case No. 4-20-cv-5309-PJH, Status

Report, ECF No. 155, p. 2). On December 7, 2020, Defendants informed the California court that

352,166 inmates had received CARES Act payments as a result of Defendants’ “reconsideration”

(Status Report, ECF No. 161, pp. 2-3). Judge Hamilton entered final judgment on January 21,

2021, leaving the permanent injunction in place and maintaining jurisdiction over compliance

(ECF No. 184).




II.    LEGAL STANDARD

       Because Plaintiff is pro se and proceeding in forma pauperis, the Court must dismiss the

Complaint, or any portion of it, that “is frivolous or malicious; fails to state a claim upon which

relief can be granted; or seeks monetary relief from a defendant who is immune from such relief.”

28 U.S.C. § 1915(e)(2)(B). “A claim is frivolous if it lacks ‘an arguable basis either in law or in


                                                3
fact.’” Flores v. U.S. Att’y Gen., No. 2:14-cv-84, 2014 WL 358460, at *2 (S.D. Ohio Jan. 31,

2014) (quoting Neitzke v. Williams, 490 U.S. 319, 325 (1989)). This occurs when “‘indisputably

meritless’” legal theories underlie the complaint, or when a complaint “relies on ‘fantastic or

delusional’ allegations.” Id. (quoting Neitzke, 490 U.S. at 327-28).

       In reviewing a complaint, the Court must construe it in Plaintiff’s favor, accept all well-

pleaded factual allegations as true, and evaluate whether it contains “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Still,

a court is not required to accept factual allegations set forth in a complaint as true when such

factual allegations are “clearly irrational or wholly incredible.” Ruiz v. Hofbauer, 325 F. App’x

427, 429-30 (6th Cir. 2009). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at

556). Although pro se complaints are to be construed liberally, Haines, supra, “basic pleading

essentials” are still required. Wells v. Brown, 891 F. 2d 591, 594 (6th Cir. 1989).




III.   ANALYSIS

       At this stage of the case, the Court must accept as true Terry’s allegation that she has not

received payments from the CARES Act, CAA, or, ARPA (Am. Compl., ECF No. 8, PageID 95,

¶ 1). The nationwide injunction preventing the Department of Treasury or IRS from withholding

EIPs solely on the basis of incarcerated status remains in effect. Thus, unless there is some

additional reason (e.g., child support offset) that would render her ineligible to receive EIPs, the

failure to disburse is in violation of the injunction. Moreover, if the Department of Treasury or

IRS has disbursed the funds to ODRC, but Chambers-Smith or ODRC employees have failed to


                                                  4
deposit the funds in prisoner accounts, then that failure would also be unlawful. Thus, Terry has

pled a plausible claim for relief that is not foreclosed as a matter of law, and her complaint should

be allowed to proceed to issuance of process against Defendants.




IV.    CONCLUSION


       Having performed the initial screen pursuant to 28 U.S.C § 1915A, the undersigned

ORDERS that Plaintiff’s Complaint against Yellen, Chambers-Smith, and Rettig be ALLOWED

TO PROCEED.

       Because Defendants Yellen and Rettig are officers or employees of the United States sued

only in their official capacities, Plaintiff must serve process on the United States pursuant to

Fed.R.Civ.P. 4(i) by (1) delivering a copy of the Summons and Amended Complaint to Acting

United States Attorney Vipal Patel at the Walter H. Rice. Federal Building and United States

Courthouse and (2) sending a copy of the Summons and Complaint by certified mail to Merrick

Garland, the Attorney General of the United States, at the Department of Justice in Washington

D.C. Summons and copies of the Amended Complaint for service shall be prepared by the Clerk.

The service ordered in this paragraph shall be accomplished by the United States Marshal who

shall make due return thereof and the Clerk shall prepare the required Marshal Service Form 285.

28 U.S.C. § 1915(d).

       Because Defendant Chambers-Smith is sued in her official capacity only, she must be

served by delivering a Summons and a copy of the Amended Complaint to her by certified mail,

return receipt requested, issued by the Clerk of this Court. The process and the service copies of

the Amended Complaint shall be prepared by the Clerk. 28 U.S.C. § 1915(d).

       The Clerk shall promptly note return of service of process on the docket of this case.
                                                 5
       IT IS SO ORDERED.



June 24, 2021.

                                s/ Michael R. Merz
                               United States Magistrate Judge




                           6
